ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                )
                                            )
G-W Management Services, LLC                )      ASBCA No. 58664
                                            )
Under Contract No. N40080-10-D-0498         )

APPEARANCE FOR THE APPELLANT:                      Herman M. Braude, Esq.
                                                    Braude Law Group, P.C.
                                                    Washington, DC

APPEARANCES FOR THE GOVERNMENT:                    Ronald J. Borro, Esq.
                                                    Navy Chief Trial Attorney
                                                   Pamela J. Nestell, Esq.
                                                    Senior Trial Attorney

                OPINION BY ADMINISTRATIVE JUDGE NEWSOM

        The parties have entered into a Settlement Agreement and Release and Waiver
for the Purpose of Settling All Claims under Contract No. N40080-10-D-0498, Task
Order 003, dated 29 May 2015 (Agreement). They jointly request that the Board enter
judgment in the above-referenced appeal. Accordingly, it is the Board's decision,
pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and the parties' stipulation and Agreement,
that the appeal is sustained. In the nature of a consent judgment, the Board makes a
monetary award to appellant in the amount of $96,000. This amount is inclusive of
interest. No further interest shall be paid.

      Dated: 7 July 2015




                                                Administrative Judge
                                                Armed Services Board
                                                of Contract Appeals

I concur




Administrative Judge                            Administrative Judge
Acting Chairman                                 Vice Chairman
Armed Services Board                            Armed Services Board
of Contract Appeals                             of Contract Appeals
     I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 58664, Appeal ofG-W
Management Services, LLC, rendered in conformance with the Board's Charter.

      Dated:



                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                           2